Citation Nr: 0700300	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a lung disorder, to 
include pulmonary fibrosis and lung cancer as due to exposure 
to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946 and from November 1948 to March 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the RO.  

The veteran's appeal also initially included the claim for an 
increased evaluation for psychomotor epilepsy, but the RO 
granted a 100 percent evaluation for this disorder in a 
February 2006 rating decision.  

The veteran was notified that this decision was considered a 
full grant of the benefits sought on appeal and has presented 
no argument or disagreement as to the effective date or any 
other ancillary matters.  Accordingly, this claim is not 
presently before the Board on appeal.  

The reopened claim of service connection for a lung disorder 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's claims of service connection for pulmonary 
fibrosis and lung cancer were previously denied in unappealed 
rating decisions issued in May and September of 1996, 
respectively.  

2.  The evidence received since the unappealed May and 
September 1996 rating decisions is new and relates to 
questions regarding the diagnosis of the veteran's claimed 
lung disorder.  



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for a lung disorder, to include 
pulmonary fibrosis and lung cancer as due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 
7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 
3.159 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the RO denied the veteran's claim for service 
connection for pulmonary fibrosis in a May 1996 rating 
decision on the basis that this disorder was not manifest in 
service and had not been shown to be related to claimed 
ionizing radiation exposure.  

The veteran submitted a Notice of Disagreement with the May 
1996 rating decision and was issued a Statement of the Case 
in September 1996.  He did not respond to this Statement of 
the Case in the year following issuance of the May 1996 
rating decision, however.  

Additionally, in a September 1996 rating decision, the RO 
denied service connection for lung cancer on the basis that 
there was no evidence of lung cancer and that a review of 
service records failed to show exposure to ionizing radiation 
during service.  The veteran was notified of this decision in 
the same month but did not respond in any manner.  

As the veteran did not perfect an appeal of either the May 
1996 or September 1996 rating decisions, the Board therefore 
finds that these decisions are "final" under 38 U.S.C.A. § 
7105(c).   The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the veteran's claim since the issuance of that decision.  

In this regard, the Board notes that the veteran has since 
been extensively treated for lung symptomatology, including 
pulmonary fibrosis and chronic obstructive pulmonary disease 
(COPD).  

Of particular interest to the Board are a February 2004 VA 
chest x-ray report showing streaky linear changes at the lung 
bases, with mild pleural thickening which appeared chronic; 
and a May 2005 VA report of hospitalization for COPD.  

In short, the evidence received since the unappealed May and 
September 1996 rating decisions is new and relates to 
questions regarding the diagnosis of the veteran's current 
lung disorders.  The Board finds that this evidence raises a 
reasonable possibility of substantiating the claim.  

Consequently, VA has received new and material evidence to 
reopen the veteran's claim of service connection for a lung 
disorder, to include pulmonary fibrosis and lung cancer as 
due to exposure to ionizing radiation, and the claim is 
reopened.  

Having reopened the veteran's claim, the next question for 
the Board is whether a final Board decision is warranted at 
the present time, or whether additional development is first 
needed.  For reasons described hereinbelow, the Board has 
preliminarily determined that additional development is 
necessary.  



ORDER

The claim of service connection for a lung disorder, to 
include pulmonary fibrosis and lung cancer as due to exposure 
to ionizing radiation, is reopened; the appeal to this extent 
is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

Under VA regulations, diseases listed in 38 C.F.R. § 
3.311(b)(2) may be service-connected if they become manifest 
in a radiation-exposed veteran.  This list includes lung 
cancer.  

The next step in the 38 C.F.R. § 3.311 inquiry is to 
determine whether the veteran had been exposed to ionizing 
radiation, as alleged by him to have been sustained through 
his presence in Okinawa, Japan.  

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 is a unique type of service connection claim, 
and that pursuant to that regulation, VA must furnish special 
assistance to the appellant as provided for in the 
regulation.  Hilkert v. West, 11 Vet. App. 284 (1998).  

In cases based on radiation exposure, a request for dose 
information will be made to the Department of Defense in 
claims based on atmospheric nuclear weapons test 
participation, and in claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.   In all other claims involving radiation 
exposure, records concerning the veteran's exposure to 
radiation will be forwarded to VA's Under Secretary for 
Health for preparation of a dose estimate.  38 C.F.R. § 
3.311(a)(2)(i-iii).  

The Board observes that the RO has not confirmed that the 
veteran was exposed to radiation in service, and a dose 
estimate has not yet been obtained in accordance with 38 
C.F.R. § 3.311(a)(2)(iii).  

Additionally, the Board is cognizant of an April 1996 VA 
medical statement indicating that the veteran had pulmonary 
fibrosis that was "most probably a result of nuclear 
exposure."  

Given this statement, the Board finds that a VA examination 
addressing the etiology of the veteran's claimed disorder is 
"necessary" under 38 U.S.C.A. § 5103A(d).  

Finally, during his September 2006 hearing, the veteran 
reported that he had been treated for pulmonary problems 
since 1962.  Further efforts should be made to obtain records 
of treatment for this disorder dated prior to the 
aforementioned April 1996 VA medical statement.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A , the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should be specifically 
requested to provide name, date, and 
address information for all treatment 
providers who treated him for a lung 
disorder prior to April 1996.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After securing the necessary 
releases, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

3.  The RO should request that the 
Defense Threat Reduction Agency (DTRA) 
provide a new reconstructed radiation 
dose estimate for the veteran, who was in 
Japan in September 1945.  The DTRA should 
clearly indicate that the reconstructed 
dose estimate was calculated using the 
revised methodology as a result of the 
May 8, 2003 report from the National 
Academies Press, A Review of the Dose 
Reconstruction Program of the Defense 
Threat Reduction Agency (2003).  

4.  After obtaining a reconstructed dose 
estimate, the RO should refer the claim 
to VA's Under Secretary for Benefits for 
an opinion in accordance with 38 C.F.R. § 
3.311(c).  

5.  Then, the veteran should be afforded 
a VA pulmonary examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed lung disorder.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and 
these should include x-rays and pulmonary 
function testing.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each current lung disorder.  

The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the current 
lung disability is due to any event or 
incident of the veteran's period of 
active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

6.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


